           Case 2:16-cv-01889-GMN-DJA Document 211 Filed 10/02/20 Page 1 of 3



 1                                     UNITED STATES DISTRICT COURT
 2                                              DISTRICT OF NEVADA
 3
     LAUSTEVEION JOHNSON,                                        )
 4                                                               )
 5
                               Plaintiff,                        )        Case No.: 2:16-cv-01889-GMN-DJA
             vs.                                                 )
 6                                                               )                          ORDER
     BRIAN WILLIAMS,                                             )
 7                                                               )
                               Defendant.                        )
 8
                                                                 )
 9

10           Pending before the Court are the Motions in Limine, (ECF Nos. 193, 200), filed by pro
11   se Plaintiff Lausteveion Johnson (“Plaintiff”). 1
12           In general, “[t]he court must decide any preliminary question about whether . . .
13   evidence is admissible.” Fed. R. Evid. 104(a). In order to satisfy the burden of proof for
14   Federal Rule of Evidence (“FRE”) 104(a), a party must show that the requirements for
15   admissibility are met by a preponderance of the evidence. See Bourjaily v. United States, 483
16   U.S. 171, 175 (1987) (“We have traditionally required that these matters [regarding
17   admissibility determinations that hinge on preliminary factual questions] be established by a
18   preponderance of proof.”).
19           “Although the Federal Rules of Evidence do not explicitly authorize in limine rulings,
20   the practice has developed pursuant to the district court’s inherent authority to manage the
21   course of trials.” Luce v. United States, 469 U.S. 38, 41 n.4 (1984) (citing FRE 103(c)). In
22   limine rulings “are not binding on the trial judge, and the judge may always change [her] mind
23   during the course of a trial.” Ohler v. United States, 529 U.S. 753, 758 n.3 (2000); see also
24
     1
       In light of Plaintiff’s status as a pro se litigant, the Court has liberally construed his filings, holding them to
25
     standards less stringent than formal pleadings drafted by attorneys. See Erickson v. Pardus, 551 U.S. 89, 94
     (2007).

                                                           Page 1 of 3
            Case 2:16-cv-01889-GMN-DJA Document 211 Filed 10/02/20 Page 2 of 3



 1   Luce, 469 U.S. at 41 (noting that in limine rulings are always subject to change, especially if
 2   the evidence unfolds in an unanticipated manner).
 3     I.    DISCUSSION
 4           A.     Motion in Limine, (ECF No. 193)
 5           Plaintiff requests that Defendant Brian Williams (“Defendant”) not be allowed to wear
 6   an NDOC official uniform or badge that resembles a police badge during trial, arguing that it
 7   would be prejudicial to Plaintiff as “the Jury could believe Williams is more honest because
 8   he’s in law enforcement he would look like an authority figure.” (Mot. in Limine (“MIL”) at 1,
 9   ECF No. 193).
10           Defendant opposes the request because jurors will be aware Defendant was Warden of
11   High Desert State Prison (HDSP) at the time of the subject event, and therefore will be aware of
12   the “authoritative” position of Defendant no matter what wears. (Resp. at 3, ECF No. 195).
13   Additionally, there is the added burden on Defendant in that he may still need to go to work, in
14   his uniform after trial. (Id.).
15           Defendant’s assertions are unconvincing. Defendant makes only speculative arguments
16   and has failed to demonstrate that he was or is required to wear a uniform for either his prior or
17   current position, much less to Court. Plaintiff’s Motion is granted.
18           B.     Motion in Limine, (ECF No. 200)
19           In his Motion, Plaintiff makes three requests: (1) that he be allowed to wear his religious
20   Kuffi (head covering) while at trial; (2) that he be allowed to have his wrist and ankle restraints
21   removed during trial, and (3) that he and defense counsel only be permitted to stand during
22   opening and closing arguments. (MIL at 1–2, ECF No. 200). Defendant does not oppose the
23   first and second requests indicating that the decision should be left to the Court, but opposes the
24   third request. (Resp. at 2–3, ECF No. 205).
25



                                                 Page 2 of 3
           Case 2:16-cv-01889-GMN-DJA Document 211 Filed 10/02/20 Page 3 of 3



 1          Having reviewed and considered this matter, the Court grants the first request—Plaintiff
 2   will be allowed to wear his religious Kuffi (head covering) while at trial. As to the second
 3   request regarding Plaintiff’s wrist and ankle restraints, this matter will be addressed by the
 4   Court at Calendar Call. Regarding Plaintiff’s third request that he and defense counsel only be
 5   permitted to stand during opening and closing arguments, this request is denied.
 6   II.    CONCLUSION
 7          IT IS HEREBY ORDERED that Plaintiff’s Motion in Limine, (ECF No. 193), is
 8   GRANTED.
 9          IT IS FURTHER ORDERED that Plaintiff’s Motion in Limine, (ECF No. 200), is
10   GRANTED in part and DENIED in part consistent with the foregoing.
11                      2
            DATED this _____ day of October, 2020.
12

13
                                                   ___________________________________
14                                                 Gloria M. Navarro, District Judge
                                                   United States District Court
15

16

17

18

19

20

21

22

23

24

25



                                                 Page 3 of 3
